Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendments filed on 8/23/2022 have been fully considered and made of record in this application.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-4, 9012, and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-3, 9-12, 17, and 18 are rejected under 35 U.S.C. 102b as being clearly anticipated by Sasaki et al. (US2020/0052194).
 	The applied reference has a common assignee with the instant application.
Based upon the earlier effectively filed date of the reference, it constitutes prior art
under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome
by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the
reference was obtained directly or indirectly from the inventor or a joint inventor of this
application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a
showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C.
102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to
35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the
claimed invention, the subject matter disclosed in the reference and the claimed
invention were either owned by the same person or subject to an obligation of
assignment to the same person or subject to a joint research agreement.
 	With respect to Claims 1, 3, and 17, Sasaki teaches laminating a first ferromagnetic layer 6, a tunnel barrier layer 3, and a second ferromagnetic layer 7. The lamination of the tunnel barrier layer, one or more additional elements selected from the group consisting of Ar which are ionized or turned into plasma are implanted into the tunnel barrier layer (see paragraph 98; claim 25; Fig. 1).
 	With respect to Claims 9-12, Sasaki teaches wherein at least one of the first ferromagnetic layer and the second ferromagnetic layer is Fe or a CoFe alloy (see paragraphs 67 and 69).
 	With respect to Claim 18, Sasaki teaches wherein the tunnel barrier layer is a substitutional solid solution in which the additional elements are substituted with a part of elements constituting crystal lattices (see paragraphs. 60 and 69).

Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7. 	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,944,043.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application and the patent recite a first ferromagnetic layer; a second ferromagnetic layer and a tunnel barrier layer which is interposed between the first and second ferromagnetic layers.  The tunnel barrier layer has a crystal structure and the tunnel barrier layer contains one or more additional elements selected from the group consisting of He, Ne, Ar, Kr, Xe, and B.

Allowable Subject Matter
8.	Claims 2 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject
matter: the prior art of record does not teach or suggest the combination of the tunnel barrier layer is an interstitial solid solution in which the additional element intrudes between crystal lattices of the crystal structure in claim 2.
 	The additional elements are one or more elements selected from the group consisting of KR, Xe, C, and B in claim 19.
 	The composition ratio of the additional elements in the tunnel barrier layer is .003 at% or more and 9.9 at% or less in claim 20.
The one or more additional elements are turned into plasma and are implanted
by a reverse sputtering method in claim 21.
 	The one or more additional elements consists of Kr, Xe, C and B in claim 22.
  	The tunnel barrier layer is formed by a method including: subjecting a laminated
metallic thin film to plasma oxidation or natural oxidation by introducing oxide; and
subsequently performing a heat treatment in claim 23.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax
phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hitp://pair- dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC Support@uspto.gov. 



AC/October 18, 2022 					/Alonzo Chambliss/
Primary Examiner, Art Unit 2897